Citation Nr: 0600185	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  04-23 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for glaucoma claimed as 
secondary to service-connected diabetes mellitus.

2.  Entitlement to a separate compensable disability 
evaluation for hypertension as a diabetic complication.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from March 1968 to 
February 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from May 2003 and January 2004 rating decisions of the RO, 
which denied entitlement to the benefits enumerated above.

In November 2005, the veteran and his spouse testified at a 
video hearing before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The claims must be remanded to ensure full and complete 
compliance with the duty-to-assist provisions enacted by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].  

First, it is clear that relevant evidence remains 
outstanding.  The veteran testified that he receives routine 
treatment at the VA facility in Wade Park.  The latest 
treatment records in the file are dated in May 2003, more 
than 21/2 years ago.  Clearly his blood pressure would be taken 
on almost every visit to the VA medical facility, regardless 
of the reason for the visit, and those blood pressure 
readings are relevant evidence as to whether a separate 
rating can be assigned for his hypertension associated with 
his diabetes.  VA records are considered part of the record 
on appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Requests for 
VA medical records must be made since the evidence is not 
currently complete.  

Second, the veteran receives disability benefits from the 
Social Security Administration (SSA).  VA is required to 
obtain evidence from the Social Security Administration, 
including any decisions by an administrative law judge, and 
give the evidence appropriate consideration and weight.  See 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

Third, the veteran has received private treatment from Dr. 
Hanna for his hypertension, and any blood pressure readings 
shown in that doctor's records would also be relevant 
evidence.  Attempts should be made, therefore, to obtain 
them.

Fourth, since the last official VA examination for the 
veteran's hypertension was conducted in February 2003, more 
current medical evidence is needed to evaluate the severity 
of this disability properly.

Finally, the veteran claims that he has glaucoma as a result 
of his service-connected diabetes mellitus.  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  

The VA examiner in 2003 and the veteran's private physician, 
Dr. Louis, agree that the veteran's diabetes mellitus is a 
risk factor for developing glaucoma.  He has other risk 
factors as well, such as a family history.  The VA examiner 
stated that there was no cause-and-effect between diabetes 
and glaucoma.  It appears from a medical standpoint that a 
risk factor such as diabetes mellitus means a person has an 
increased chance of developing another disorder, such as 
glaucoma in this case, but not that the risk factor itself 
(diabetes) actually causes the other disorder.  It does not 
necessarily follow, however, that even if the veteran's 
glaucoma was caused by something other than diabetes, that 
the diabetes has not aggravated the glaucoma.  Therefore, 
additional medical opinion is needed.

Accordingly, the appeal is REMANDED for the following:

1.  The RO should advise the appellant 
that he should submit to VA copies of any 
evidence relevant to these claims that he 
has in his possession.  See 38 C.F.R. 
§ 3.159(b).

2.  Obtain the appellant's complete 
medical records from the VA medical 
facility in Wade Park for all treatment 
from May 2003 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

3.  Request the appellant's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

4.  Ask the veteran to complete a release 
form authorizing VA to request his 
treatment records from Dr. Haifa Hanna.  
These medical records should then be 
requested, and the RO should specify that 
actual treatment records, as opposed to 
summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  

5.  After obtaining the above-referenced 
VA, private, and Social Security records, 
to the extent available, schedule the 
appellant for a VA hypertension 
examination for the purpose of evaluating 
the severity of the veteran's high blood 
pressure.  The claims file should be 
provided to the examiner for review in 
conjunction with the examination.  The 
examination report should contain 
sufficient blood pressure readings.

6.  After obtaining the above-referenced 
VA, private, and Social Security records, 
to the extent available, schedule the 
appellant for a VA ophthalmologist for 
the purpose of obtaining an opinion as to 
the etiology of the veteran's glaucoma. 
The claims file should be provided to the 
examiner for review in conjunction with 
the examination.

After reviewing the file, the examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran's current glaucoma was either 
caused or aggravated (that is - worsened) 
by his diabetes mellitus.  The examiner 
should discuss the risk factors the 
veteran had for developing glaucoma 
(previously noted as diabetes mellitus 
and family history) and what is the 
likely (at least 50 percent chance) risk 
factor that led to his developing 
glaucoma. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

7.  Then, after ensuring the VA 
examination reports are complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claims.  If such 
action does not resolve a claim, a 
supplemental statement of the case (SSOC) 
should be issued to the appellant and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


